Citation Nr: 1220435	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to an increased rating for residuals of anterior cruciate ligament and meniscal of the right knee surgery, with degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issues of entitlement to an increased rating in excess of 10 percent for residuals of anterior cruciate ligament and meniscal of the right knee surgery, with degenerative joint disease, and entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a bilateral hip and low back disorders were denied in an October 2001 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final October 2001 rating decision raises a reasonable possibility of substantiating the issues of entitlement to service connection for a bilateral hip and low back disorders.

3.  The evidence of record shows that the Veteran's currently diagnosed bilateral hip disorder cannot be reasonably disassociated from a service-connected disorder.

4.  The evidence of record shows that the Veteran's currently diagnosed low back disorder cannot be reasonably disassociated from a service-connected disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the October 2001 rating decision, and the Veteran's claim for entitlement to service connection for a bilateral hip disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been submitted since the October 2001 rating decision, and the Veteran's claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A bilateral hip disorder is proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  A low back disorder is proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 

2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  With respect to the issues decided herein, the Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A July 1996 rating decision denied the Veteran's original claim for service connection for a bilateral hip disorder finding that the evidence did not show a bilateral hip condition related to the service-connected bilateral knee condition or any evidence of this disability during military service.  An October 2001 rating decision continued the prior denial of service connection for a bilateral hip disorder finding that no new and material evidence had been submitted.  The October 2001 rating decision also denied the Veteran's original claim for service connection for a low back disorder finding that the evidence did not show a back condition.  The October 2001 rating decision was not appealed and that decision is final as to the 

issues of entitlement to service connection for bilateral hip and low back disorders.  See 38 U.S.C.A. § 7105.

As the October 2001 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the July 2007 rating decision continued the denials of service connection for bilateral hip and low back disorders finding that new and material evidence had not been submitted.  Such decisions, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the October 2001 rating decision includes a March 2007 private treatment report from J.M., M.D.; VA examination reports dated in June 2007, December 2007, and May 2008; a September 2005 letter from D.H., M.D.; and a July 2009 letter from S.T., M.D.

The evidence received since the October 2001 rating decision is "new" in that it was not of record at the time of the October 2001 rating decision.  Furthermore, J.M., M.D. stated in the March 2007 private treatment report that "[the Veteran's] hips and back may also be exacerbated by his altered gait mechanics due to knee pain."  In addition, S.T., M.D. in her July 2008 letter stated that "the [Veteran] had a significant [right] knee surgery and has been limping leading to increase[d] wear and tear on proximal joints and low back."  Thus, presuming the credibility of this evidence, the evidence received since the October 2001 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hip and low back disorders.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R 

§ 3.156(a).  As such, the Veteran's claims of entitlement to service connection for bilateral hip and low back disorders are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the 

current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Historically, the Veteran served in the Army from June 1962 to June 1965.  He contends that his currently diagnosed bilateral hip and low back disorders are secondary to altered gait or weight-bearing due to pain from his service-connected right and left knee disabilities.

The Veteran's service treatment records are negative for complaints, treatments, or diagnoses of any hip or back disorder.

After separation from service, a February 1995 letter from J.M., M.D. stated that the Veteran had osteoarthritis of the right hip and the right knee.

In a May 1996 private treatment report, the Veteran complained of hip discomfort while climbing stairs.  He stated that his hips were loose.  The assessment was probable troch bursitis of the hip.

The Veteran underwent a VA examination in June 1996.  The Veteran reported that he started to have hip pain, bilaterally, four to five years previously.  He complained of discomfort when walking or moving the hip around.  The diagnosis was "[r]ule out degenerative joint disease of both hips."  Regarding the relationship of the service-connected knee to the hip, the VA examiner stated 

I do not think that the knee problem is the main etiology of the hip problem because I think the way [the Veteran's] weight alone plus the peculiarity of the walk of heavy people has something more to do with the hip problem, but at times during, let's say the acute period of recuperation from knee surgery, or episodes when he is having a lot of knee pain and he favors one leg on the other, that could add to the symptomatology of the hip and also could be a secondary etiological 

factor because of the impact on the hip joint when you favor one leg against the other.  So it is contributory factor to the development of degenerative joint disease or bursitis.

X-ray revealed unremarkable hips.  The report stated that there was no evidence of joint abnormality of the hip on either side.

In a September 2005 letter, D.H., M.D. stated that continued medical therapy was required for the Veteran's knees and hips problem, as well as physical therapy.

In a March 2007 private treatment report, the Veteran complained of mild pain in the lateral aspect of his right hip.  He stated that he also had been bothered with low back pain in the past.  On physical examination and x-ray testing, Dr. M. stated that the Veteran had early degenerative joint space narrowing in the right hip but the left hip was unremarkable; however, Dr. M. stated that the Veteran's problem with the lumbar spine was probably not degenerative joint disease as would be the case with hips and knees.  Dr. M. further stated that the hips and back "may also be exacerbated by [the Veteran's] altered gait mechanics due to knee pain."

The Veteran was afforded a VA examination in May 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported low back pain originating from the thoracic area around T10, T11, and T12 and radiating down into the lumbar area.  He stated that the pain began around 1993.  The examiner noted that the Veteran's weight could contribute to the pain and discomfort in his joints and that his weight caused him to put greater strain on his joint and had to move more when trying to get out of an automobile or out of a chair.  However, his gait appeared to be normal as no antalgic gait was shown.  X-ray of the Veteran's lumbar spine revealed extensive hypertrophic degenerative changes at L1 through L4 vertebrae, most markedly at L1 to L2, laterally, on the right.  Alignment and intervertebral disc spaces appeared maintained, with no fracture.  The impression was degenerative joint disease.  X-ray of the thoracic spine showed a dextroscoliotic curve, with degenerative changes.  The examiner 

opined that the Veteran's somatic complaints in the lumbar spine were "less likely as not caused by or a result of" the altered gait mechanics due to the bilateral knee problems, but "most likely caused by or a result of" the dextroscoliotic curve with degenerative changes.  The examiner further opined that the findings concerning the Veteran's thoracic spine were not related to the bilateral knee problems and were most likely from childhood.

In a July 2009 letter, S.T., M.D. stated that she reviewed a complete copy of the Veteran's claims file.  Following an x-ray of the Veteran's pelvics, the diagnoses were right knee osteoarthritis, mechanical low back pain, and mild osteoarthritis of the bilateral hips, Dr. T. opined that the Veteran had a significant [right] knee surgery and had been limping, which led to increased wear and tear on proximal joints and low back.

Based on the totality of the evidence and with the application of the doctrine of reasonable doubt, the Board concludes that service connection is warranted for bilateral hip and low back disorders.  38 U.S.C.A. § 5107(b).  The medical evidence of record shows current diagnoses of mild osteoarthritis of the bilateral hips and degenerative joint disease of the low back.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the Board finds that the July 2009 medical opinion from Dr. T. relates the Veteran's currently diagnosed bilateral hip and low back disorders to his service-connected bilateral knee disorders.  Dr. T. concluded that the Veteran's limping due to his right knee condition resulted in increased wear and tear on the joints proximal to the knee, as well as the low back.  In reaching this opinion, Dr. T. reviewed the Veteran's entire claims file and conducted a clinical examination of the Veteran.  The Board finds that this opinion is also supported by other medical evidence of record.  Specifically, the Veteran's private physician, Dr. M., expressed an opinion that the Veteran's hips and back may be exacerbated by his altered gait mechanics due to knee pain.  Furthermore, the June 1996 VA examiner also stated that although the knee problem was not the main etiology of the hip problem, acute 

period of recuperation from knee surgery or episodes of severe knee pain, which caused the Veteran to favor one leg on the other, could add to the symptomatology of the hip and also could be a secondary etiological factor because of the impact on the hip joint when you favor one leg against the other.  Based on the foregoing, the June 1996 examiner opined that the Veteran's knee condition was a contributory factor to the development of degenerative joint disease or bursitis of the hips.

The Board also considered the May 2008 VA examiner's opinion.  The May 2008 VA examiner opined that the Veteran's currently diagnosed low back disorder was not caused by the Veteran's altered gait mechanics due to the bilateral knee problems but most likely related to the dextroscoliotic curve, with degenerative changes, of the thoracic spine with degenerative changes, which was most likely from childhood.  However, the VA examiner did not address whether the Veteran's low back disorder was aggravated by his service-connected bilateral knee disabilities.  Moreover, the May 2008 VA examiner failed to provide any opinion with respect to the etiology of the Veteran's bilateral hip disorder.  In that regard, as discussed above, the other medical evidence of record supports that although the Veteran's bilateral knee condition is not the main etiology of his bilateral hip and low back disorders, it is a secondary or contributory etiological factor to the development of the degenerative disease of the hips and low back.

Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to whether the Veteran's current bilateral hip and low back disorders are related to his service-connected left and right knee disorders.  Therefore, with application of the benefit of the doubt doctrine, service connection for bilateral hip and low back disorders as secondary to a service-connected disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a bilateral hip disorder, the claim is reopened.

New and material evidence having been submitted to reopen the claim of service connection for a low back disorder, the claim is reopened.

Service connection for a bilateral hip disorder, as secondary to a service-connected disorder, is granted.

Service connection for a low back disorder, as secondary to a service-connected disorder, is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in conjunction with his claim for an increased rating for his left knee disability in May 2008, approximately four years ago.  The May 2008 VA examination report, however, reflects that only the Veteran's left knee was examined at that time and the last time the right knee was examined was at a December 2007 VA examination.  As the clinical findings of these examinations are four years old or more, they may not reflect the current state of the Veteran's left and right knee disabilities.  Furthermore, there are no 

current treatment records are in the claims file.  To adjudicate the severity of the Veteran's left and right knee disabilities without more current clinical findings would be in error.  Therefore, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected left and right knee disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Moreover, the Veteran claims that the May 2008 VA examination was not adequate as the VA examiner failed to take into account the additional limitation of joint function caused by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additionally, the Veteran argues that the VA examinations conducted for the purposes of determining the severity of his left and right knee disabilities did not take into consideration his reports of instability of both knees.  To that effect, the Veteran reported that knee braces were prescribed to help with instability of his knees since 1996; however, the VA examiners continued to report findings of no instability, despite the Veteran's subjective complaints and his use of knee braces.  

Therefore, an additional VA examination is needed to provide a current picture of the Veteran's service-connected residuals of anterior cruciate ligament and meniscal of the right knee surgery, with degenerative joint disease, and chondromalacia of the left knee, that takes into consideration the subjective symptomatology reported by the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his left and right knee disabilities.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected residuals of anterior cruciate ligament and meniscal of the right knee surgery, with degenerative joint disease, and chondromalacia of the left knee.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must describe all symptomatology of the Veteran's service-connected left and right knee disabilities and all clinical findings must be reported.  All indicated tests and studies, to include range of motion testing of both knees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left or right knee after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of both knees.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knees, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left and right knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left and right knee disabilities.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left or right knee, and if so, whether it is slight, moderate, or severe.  If no instability is found, the examiner must attempt to reconcile with this finding with the Veteran's subjective complaints of instability of both knees that required the use of knee braces since 1996.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


